Exhibit 99.1 YM BIOSCIENCES REPORTS FIRST QUARTER 2008 OPERATIONAL AND FINANCIAL RESULTS MISSISSAUGA, Canada - November 12, 2007 - YM BioSciences Inc. (AMEX:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today reported operational and financial results for the first quarter of fiscal 2008, ended September 30, 2007. “We launched into our 2008 fiscal year by further increasing the level of clinical activity for our lead drug, nimotuzumab,” said David Allan, Chairman and CEO of YM BioSciences. “In July 2007, we initiated patient enrollment for our colorectal cancer trial ­­- the first trial using nimotuzumab with chemotherapy in a bulky tumor. Data from this trial could provide important evidence supporting the observations to date that nimotuzumab can deliver efficacy without the debilitating side effects common to other EGFR-targeting drugs. In August 2007, YM-USA received clearance from the FDA to initiate a 44-patient clinical trial in children with diffuse, intrinsic pontine glioma (DIPG), an inoperable progressive brain cancer.” “More recently our licensee in Europe, Oncoscience AG, recruited its first patients into a randomized Phase III trial in first line adult glioblastoma grade IV and a Phase IIb/IIIa randomized, placebo controlled trial in patients with advanced pancreatic cancer for which YM has received clearance to extend into Canada. Moreover, Daiichi-Sankyo, our licensee in Japan, has advised us that it has completed its preliminary trials with nimotuzumab, permitting it to advance into more advanced trials in 2008,” added Mr. Allan. “We also continued to progress the development of AeroLEF™ and the FDA have scheduled an end-of-Phase II meeting to discuss the Phase III trial design. The first US trial for AeroLEF™ has been cleared to proceed by the FDA and is pending clearance with the relevant Investigator Review Boards.” Nimotuzumab: Nimotuzumab, a humanized monoclonal antibody that targets the epidermal growth factor receptor (EGFR), is currently in varying stages of development in a number of trials, including colorectal cancer, adult and pediatric glioma, non-small-cell lung cancer and pancreatic cancer. During the first quarter of fiscal 2008: • YM initiated enrollment for a Phase II colorectal cancer trial in Canada. As of today, 30 patients have been enrolled in the first 50-patient cohort, with recruitment of this cohort expected to be completed by the end of calendar 2007 and data from this cohort are expected to be reported in early calendar 2008. The endpoints of the trial include Objective Response Rate (ORR), Progression Free Survival (PFS), Overall Survival (OS) and the rates and durations of Stable Disease (SD), as well as safety. • YM USA was cleared by the US FDA to expand its second-line clinical trial in children with DIPG into the US. • YM reported positive preliminary results of a Phase I/II trial of nimotuzumab in combination with radiation for the treatment of non-small-cell lung cancer (NSCLC). • Oncoscience AG reported completion of patient enrollment in the Phase III, first-line, pediatric DIPG trial. • Oncoscience AG reported initiation of late-stage trials designed to be supportive of registration in adult glioma and pancreatic cancer. • Subsequent to the end of the quarter: 1 • YM received clearance from Health Canada to extend into Canada the 188-patient multi-centre randomized, placebo controlled Phase IIb/IIIa study in chemotherapy-naïve patients with locally advanced or metastatic pancreatic cancer initiated by Oncoscience. • Daiichi-Sankyo Co., Ltd. advised YM that it had completed enrollment in a nimotuzumab safety trial. There were no limiting toxicities. AeroLEF™: AeroLEF™ is a proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl in development for the treatment of moderate to severe pain, including cancer pain. AeroLEF™ uniquely permits patients to identify and select the appropriate dose in real-time for each pain episode to achieve both rapid onset and extended duration of analgesia. During the first quarter of fiscal 2008: • YM announced the clearance by the FDA for the first IND in the US for AeroLEF™. • A request to the FDA for an End-of-Phase II meeting prior to calendar year-end 2007 to discuss Phase III trial designs was submitted. YM has been notified by the FDA that this meeting has been scheduled. • YM received clearance from the FDA to initiate a Phase II trial in the US in opioid-tolerant or opioid-naïve patients. This trial is not rate-limiting to the Phase III timeline but a successful trial would further extend the utility and medical breadth of the product if and when approved.Enrollment in the 50-patient trial is expected to start in calendar Q4, 2007. Financial Results (CDN dollars) Total revenue for the first quarter of fiscal 2008, ended September 30, 2007 was $1.8 million compared with $1.8 million for the first quarter of fiscal 2007, ended September 30, 2006. Revenue from out-licensing was $1.1 million for first quarter of fiscal 2008 compared with $0.9 million for the first quarter of fiscal 2007. Interest income for the first quarter of fiscal 2008 was $0.7 million compared with $0.9 million for the first quarter of fiscal 2007. Total operating expenditures for the first quarter of fiscal 2008 were $5.6 million compared to $9.7 million for the first quarter of fiscal 2007. General and administrative expenses were $2.0 million for the first quarter of fiscal 2008 compared with $1.9 million for the first quarter of fiscal 2007. Licensing and product development expenses decreased to $3.5 million for the first quarter of fiscal 2008 compared to $7.9 million for the first quarter of fiscal 2007. The change is mainly the result of reduced development activity for tesmilifene, for which a Phase III trial was terminated in January 2007, and reduced clinical development costs for nimotuzumab and AeroLEF™, for both of which certain trials have finished and others are just starting up. Net loss for the first quarter of fiscal 2008 was $3.6 million ($0.06 per share) compared to $9.7 million ($0.17 per share) for the same period last year. As at September 30, 2007 the Company had cash and cash equivalents and short-term deposits totaling $71.1 million and payables and accrued liabilities totaling $2.2 million compared to $75.6 million and $3.3 million respectively at June 30, 2007. As at September 30, 2007 the Company had 58,216,309 common shares outstanding, of which 2,380,953 common shares are held in escrow for contingent additional payment related to the acquisition of Delex Therapeutics Inc., 5,799,765 warrants, and 6,155,662 options. 2 AGM Announcement YM BioSciences’ Annual Meeting of Shareholders will be held on November 28th, 2007 at 4:00 p.m. at the Gallery of the TSX Broadcast & Conference Centre, The Exchange Tower, 130 King Street West, Toronto, Ontario. About YM BioSciences YM BioSciences Inc. is an oncology company that identifies, develops and commercializes differentiated products for patients worldwide.The Company has two late-stage products: nimotuzumab, a humanized monoclonal antibody that targets the epidermal growth factor receptor (EGFR) and is approved in several countries for treatment of various types of head and neck cancer; and AeroLEFÔ, a proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl in development for the treatment of moderate to severe pain, including cancer pain. This press release may contain forward-looking statements, which reflect the Company's current expectation regarding future events. These forward-looking statements involve risks and uncertainties that may cause actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, but are not limited to, changing market conditions, the successful and timely completion of clinical studies, the establishment of corporate alliances, the impact of competitive products and pricing, new product development, uncertainties related to the regulatory approval process and other risks detailed from time to time in the Company's ongoing quarterly and annual reporting. Certain of the assumptions made in preparing forward-looking statements include but are not limited to the following: that nimotuzumab will continue to demonstrate a competitive safety profile in ongoing and future clinical trials; that AeroLEFÔ will continue to generate positive efficacy and safety data in future clinical trials; and that YM and its various partners will complete their respective clinical trials within the timelines communicated in this release. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Enquiries: Thomas Fechtner, the Trout Group LLC James Smith, the Equicom Group Inc. Tel. +1-646-378-2931 Tel. +1-416-815-0700 x 229 Email: tfechtner@troutgroup.com Email: jsmith@equicomgroup.com Nominated Adviser Canaccord Adams Limited Ryan Gaffney Tel.+44 (0)20 7050 6500 Summary financial statements attached: 3 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (Expressed in Canadian dollars) September 30, June 30, 2007 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 20,615,398 $ 5,847,351 Short-term deposits 50,500,118 69,724,438 Accounts receivable 419,152 370,011 Prepaid expenses 280,877 347,010 71,815,545 76,288,810 Capital assets 290,893 325,040 Intangible assets 4,860,815 5,125,950 $ 76,967,253 $ 81,739,800 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 1,009,731 $ 1,169,211 Accrued liabilities 1,195,302 2,103,755 Deferred revenue 4,623,340 4,702,132 6,828,373 7,975,098 Deferred revenue 7,881,759 8,929,900 Shareholders' equity: Share capital 172,921,153 172,921,153 Share purchase warrants 4,553,308 4,553,308 Contributed surplus 6,703,710 5,657,082 Deficit accumulated during the development stage (121,921,050 ) (118,296,741 62,257,121 64,834,802 Basis of presentation Commitments $ 76,967,253 $ 81,739,800 4 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations and Comprehensive Income (Expressed in Canadian dollars) Period from inception on August 17, Three months ended 1994 to September 30, September 30, 2007 2006 2007 (Unaudited) (Unaudited) Revenue $ 1,126,933 $ 860,698 $ 7,433,978 Interest income 690,392 894,712 8,819,781 1,817,325 1,755,410 16,253,759 Expenses: General and administrative 2,034,010 1,880,889 38,120,545 Licensing and product development 3,544,859 7,864,866 94,341,242 Impairment - - 1,829,538 5,578,869 9,745,755 134,291,325 Loss before the undernoted (3,761,544 ) (7,990,345 ) (118,037,566 Gain (loss) on foreign exchange 43,905 (85,817 ) (319,277 Gain on short-term deposits 93,330 - 93,330 Loss on marketable securities - - (1,191,329 Loss before income taxes (3,624,309 ) (8,076,162 ) (119,454,842 Income taxes - 1,622,695 1,676,075 Loss and comprehensive loss for the period $ (3,624,309 ) $ (9,698,857 ) $ (121,130,917 Basic and diluted loss per common share $ (0.06 ) $ (0.17 ) Weighted average number of common shares outstanding, excluding 2,380,953 common shares held in escrow for contingent additional payment related to the Delex acquisition 55,835,356 55,781,996 5 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Deficit Accumulated During the Development Stage (Expressed in Canadian dollars) Period from inception on August 17, Three months ended 1994 to September 30, September 30, 2007 2006 2007 (Unaudited) (Unaudited) Deficit, beginning of period $ (118,296,741 ) $ (86,566,501 ) $ - Cost of purchasing shares for cancellation in excess of book value - - (790,133 Loss for the period (3,624,309 ) (9,698,857 ) (121,130,917 Deficit, end of period $ (121,921,050 ) $ (96,265,358 ) $ (121,921,050 6 YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (Expressed in Canadian dollars) Period from inception on August 17, Three months ended 1994 to September 30, September 30, 2007 2006 2007 (Unaudited) (Unaudited) Cash provided by (used in): Operating activities: Loss for the period $ (3,624,309 ) $ (9,698,857 ) $ (121,130,917 Items not involving cash: Amortization of capital assets 34,147 25,348 472,936 Amortization of intangible assets 265,135 633,051 3,585,093 Impairment of intangible asset - - 1,829,538 Loss on marketable securities - - 1,191,329 Unrealized gain on financial instruments (70,377 ) - (70,377 Stock-based employee compensation 1,046,628 519,214 7,200,104 Stock-based consideration - - 292,750 Warrants-based consideration - - 54,775 Change in non-cash operating working capital: Accounts receivable and prepaid expenses 16,992 868,254 328,693 Accounts payable, accrued liabilities and deferred revenue (2,194,866 ) 13,243,503 11,468,488 (4,526,650 ) 5,590,513 (94,777,588 Financing activities: Issuance of common shares on exercise of warrants - 1,875 4,371,555 Repayment of debenture - - (1,469,425 Net proceeds from issuance of shares and warrants - - 123,276,729 Issuance of common shares on exercise of options - - 2,516,246 Redemption of preferred shares - - (2,630,372 Purchase of shares for cancellation - - (1,029,679 - 1,875 125,035,054 Investing activities: Purchase of short-term deposits, net 19,294,697 33,959,585 (50,235,816 Proceeds on sale of marketable securities - - 1,404,450 Additions to capital and intangible assets - (1,630 ) (577,315 19,294,697 33,957,955 (49,408,681 Increase (decrease) in cash and cash equivalents 14,768,047 39,550,343 (19,151,215 Net cash assumed on acquisition - - 39,766,613 Cash and cash equivalents, beginning of period 5,847,351 2,735,317 - Cash and cash equivalents, end of period $ 20,615,398 $ 42,285,660 $ 20,615,398 Supplemental cash flow information: Non-cash items: Issuance of shares from escrow on Delex acquisition $ - $ - $ 11,326,981 Issuance of common shares on Eximias acquisition - - 35,063,171 Issuance of common shares in exchange for licensed patents - - 100,000 7
